FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 28, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 EARL JOSEPH LOOSE, a/k/a Earl
 Joseph Crownhart,
                                                          No. 11-1482
              Petitioner - Appellant,
       v.                                                (D. Colorado)
 DANIEL C. KOGOUSEK; JOHN                      (D.C. No. 1:11-CV-01634-LTB)
 SUTHERS, the Attorney General of
 the State of Colorado,

              Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before MURPHY, EBEL, and HARTZ, Circuit Judges.


      Applicant Earl Joseph Loose (a/k/a Earl Joseph Crownhart), who is

confined in a Colorado state mental institution, filed an application for relief

under 28 U.S.C. § 2254 in the United States District Court for the District of

Colorado. The district court denied the application. Applicant seeks a certificate

of appealability (COA) from this court to appeal the denial. See 28 U.S.C.

§ 2253(c)(1)(A) (requiring a COA to appeal the denial of a § 2254 application).

We deny his application for a COA and dismiss the appeal.
I.    BACKGROUND

      Applicant was charged with menacing and criminal mischief, but a state

court found him to be incompetent to proceed in the criminal case and committed

him to the Colorado Mental Health Institute in Pueblo, Colorado. Between June

22 and July 14, 2011, he filed four different § 2254 applications in district court,

prompting the magistrate judge to direct him to file an amended application to

consolidate all his claims. Applicant apparently filed a consolidated pleading on

August 5. But on August 11 the magistrate judge entered an order finding the

August 5 pleading to be illegible and unintelligible and directing Applicant to file

within 30 days a second amended application that would satisfy the requirements

of Fed. R. Civ. P. 8(a) (which were summarized in the magistrate judge’s order)

and would set forth specific facts to support each claim, see Advisory Committee

Note, Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts (“[N]otice pleading is not sufficient, for the petition is expected to

state facts that point to a real possibility of constitutional error.” (internal

quotation marks omitted)). The order stated that if Applicant did not file a second

amended application as directed, the action would be dismissed without further

notice. Having received no further pleading or communication from Applicant,

the district court on September 19 dismissed the application without prejudice.

The court did not issue a COA.




                                           -2-
      Applicant’s COA application in this court does not address the propriety of

the district court’s dismissal. Perhaps it suggests a claim of improper forcible

medication, but that claim cannot be divined in his district-court pleadings.

II.   DISCUSSION

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the [application] should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). In other words, the applicant must

show that the district court’s resolution of the constitutional claim was either

“debatable or wrong.” Id.

      Because Applicant does not present any argument to challenge the district

court’s ruling, we have no ground to grant a COA. In any event, no reasonable

jurist could disagree with the district court’s order to amend an unintelligible

application or its order dismissing the application when Applicant failed to

comply with the prior order. See Jackson v. Albany Appeal Bureau Unit, 442

F.3d 51, 54 (2d Cir. 2006) (dismissal of a § 2254 application is proper if it is

unintelligible).




                                         -3-
III.   CONCLUSION

       We DENY Applicant’s motion to proceed in forma pauperis and his

application for a COA and DISMISS the appeal.

                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -4-